UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE. -
AT =

  

Regina Tate

 

915 Oak Street

 

 

Chattanooga, TN 37403
Name of plaintiff (s)

 

[:17-ev- lal
(to be assigned by Clerk)

(reer ] Ste ae

v. Case No.

 

Hamilton County Election Commission

 

700 River Terminal Road

 

Chattanooga, TN 37406
Name of defendant (s)

 

COMPLAINT

1. A short and plain statement of the grounds for filing this case in federal court (include federal
statutes and/or U.S. Constitutional provisions, if you know them):

Title | of Americans with Disabilities Act of (1990), 42 U.S.C. § 1211, et seq
AS AMENDED

 

 

 

 

2. Plaintiff, Regina Tate resides at
915 Oak Street , Chattanooga

street address city

Hamilton , IN , 37403 , 423-351-4284
county state zip code telephone number

(if more than one plaintiff, provide the same information for each plaintiff below)

 

 

Case 1:19-cv-00127-JRG-CHS Document 2 Filed 05/01/19 Page 1iof3 PagelD#: 11
3. Defendant, Hamilton County Election Commission _ fives at, or its business is located at

 

 

 

700 River Terminal Road , Chattanooga ,
street address city
Hamilton , IN ,
county state zip code

(if more than one defendant, provide the same information for each defendant below)

 

 

 

 

4, Short and plain statement of your claim (state as briefly as possible the facts of your case and
how each defendant is involved. You may use additional paper if necessary):

Plaintiff provided the Defendant with documentation from plaintiffs medical provider

 

disclosing health information directly concerning the plaintiffs disability--making Defendant aware

 

of the Plaintiff's disability. In October 2015, the Defendent particpated in the interactive process

 

by providing the plaintiff with reasonable accomodations of leave and adjustments to work

 

hours and job duties. Plaintiff was subsequently subjected to disciplines, suspensions, and an

 

extended probationary period in retaliation for scheduled doctor appointments related to Plaintiffs

 

disability. In March 2016, Plaintiff was terminated after requesting another reasonable

 

accomodation for leave due to the Plaintiff's disability and after Plaintiff provided the

 

the additional documentation as requested by the Defendant. February 2019 Plaintiff received

 

Notice of Right to Sue from U.S. Department of Justice after the charge was referred by the

 

Equal Employment Opportunity Commisson. Concilation efforts by EEOC were unsucessful.

 

Case 1:19-cv-00127-JRG-CHS Document 2 Filed 05/01/19 Page 2of3 PagelD #: 12
5. A demand for judgment for the relief you seek (list what you want the Court to do):

Employment restored

 

 

 

 

 

 

a.

b. Compensatory damages (to include salary, overtime, and longevity pay,
and PTO that would have accumulated but for termination)

c. Punitive damages to the extent allowable under the statute

d. Employer provided benefits restored and made retroactive (Health, Dental, Vision,

 

long term disability, short term disability, and retirement).

I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
my (our) information, knowledge and belief.

Signed this 7 st day of May , 2019

Ais onw st. Chebtl. Ju. 3748
faz) 351-4a8¢

 

Signature of plaintiff (s)

wo

Case 1:19-cv-00127-JRG-CHS Document 2 Filed 05/01/19 Page 3of3 PagelD#: 13
